DETAILED ACTION
Reasons for Allowance
Claims 1-3, 5-8, 10-20 and 22-23 are allowed.
Claims 4, 9 and 21 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the second conductive layer also making direct contact with a top surface of the first organic layer;” in combination with the other elements of the claim.  
Regarding independent claim 16: the prior art didn’t suggest or teach the claimed invention with “the first inorganic insulating layer includes a plurality of additional openings exposing the first organic insulating layer, and
the first organic insulating layer directly contacts the second organic insulating laver directly through at least one of the additional openings.” in combination with the other elements of the claim.  
Regarding independent claim 17: the prior art didn’t suggest or teach the claimed invention with “the second conductive layer makes direct contact with a top surface of the first insulating layer.” in combination with the other elements of the claim.  
Dependent claims 2-3, 5-8, 10-15, 18-20 and 22-23 are allowed by virtue of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815